Citation Nr: 1719848	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic lumbar intervertebral disk syndrome, to include the propriety of the reduction of the Veteran's disability rating, from 60 percent to 20 percent, effective October 1, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to May 1981 and from March 2000 to November 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2011, the RO proposed to reduce the rating for the Veteran's service-connected back disability from 60 percent to 20 percent, and denied entitlement to a TDIU.  The July 2011 rating decision effectuated the proposed reduction.  The Veteran perfected appeals as to both issues.  Additionally, in an April 2014 rating decision the RO continued the 20 percent rating for chronic lumbar intervertebral disk syndrome and denied entitlement to a TDIU.

In December 2011, the Veteran testified before a Decision Review Officer.  In November 2015, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  Transcripts of the hearings are of record.

These matters were remanded by the Board in July 2014 and March 2016.  The issues have been returned to the Board for appellate review. 

The issue of entitlement to service connection for tinnitus has been raised by the record, in a December 2000 application for benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016, the Board remanded the Veteran's case, in part, to schedule the Veteran for a new VA medical examination.  A May 2016 Compensation and Pension Exam Inquiry indicated that a VA medical examination request was open.  It appears that the VA examination was scheduled for May 19, 2016.  However, it was noted that the Veteran refused the examination because he was unable to get a ride and would call when he was able.  In June 2016, VA received correspondence from the Veteran's representative requesting that a VA medical examination be scheduled.  A Compensation and Pension Exam Inquiry indicates that the VA medical examination request was open.  Documentation shows that the VA medical examination was scheduled for June 27, 2016 and the Veteran failed to report.  It was noted that the Veteran was notified by an appointment letter sent to the address on file.  VA email correspondence dated in February 2017 indicated that the record did not show whether the appointment letter was sent to the Veteran's old address or his current address.  It was noted that the Veteran's address appeared to have been updated in July 2016 after the scheduled examination, but it was unclear where the examination letter was sent.  In addition, the Veteran's representative requested that the Veteran should be scheduled for a new VA medical examination because the record is not clear as to whether the Veteran received notice of the scheduled June 27, 2016 examination.  In addition, the representative noted that the Veteran was hospitalized on June 24, 2016 for a respiratory condition and it was unclear when he was discharged.  Given the evidence, the Board finds that a remand is warranted to schedule a new VA medical examination.  All efforts to notify the Veteran regarding the scheduled VA medical examination must be associated with the record.  

In addition, the Board's March 2016 remand also requested that the Veteran's representative be provided a VA Form 646, Statement of Accredited Representative in Appealed Case, as the prior VA Form 646 did not address the propriety of the reduction of the Veteran's disability rating, from 60 percent to 20 percent, effective October 1, 2011 nor did it address entitlement to a TDIU. In this respect, Disabled American Veterans submitted a written brief dated in February 2017, which addressed the issues on appeal.  Accordingly, while it is unclear whether the representative was provided the VA Form 646, given that the brief included argument regarding the issues on appeal, the Board finds that the March 2016 remand directive was substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Further, updated VA medical treatment records were obtained and associated with the record in connection with the Board's March 2016 remand directive.  See Stegall, id.  

Finally, the issue of entitlement to a TDIU is inextricably intertwined with the service-connected chronic lumbar intervertebral disk syndrome increased rating issue on appeal.  Accordingly, the Board must defer adjudication of the issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran at his current address and request that he identify all private low back treatment providers, and complete authorization forms for VA to obtain the identified private treatment records.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested identified documents.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected chronic lumbar intervertebral disk syndrome.  A copy of the correspondence sent to the Veteran providing notice of the scheduled examination must be associated with the claims file.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically necessary testing must be completed.  All pertinent symptomatology and findings must be reported in detail.  
The examiner must complete the following: 

a) Perform range-of-motion testing for pain on both active and passive motion and on weight-bearing and nonweight-bearing.  The examiner should note that such testing was completed.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

b) Address any additional functional impairment and/or loss during a period of repeated use and/or flare-up.  The examiner should indicate any additional functional impairment or loss in degrees, if possible.

c) Any neurological manifestations of the Veteran's service-connected chronic lumbar intervertebral disk syndrome must be identified. 

d) Provide a description of how the Veteran's service-connected chronic lumbar intervertebral disk syndrome. impacts his ability to work, to include consideration of his work experience and education history. 

A complete rationale must be provided for any medical opinion offered.

3.  Finally, readjudicate the issues on appeal.  Adjudication of the claim for an increased rating for chronic lumbar intervertebral disk syndrome must include consideration of the propriety of the reduction of the Veteran's disability rating, from 60 percent to 20 percent, effective October 1, 2011.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




